Case 1:18-cr-00015-AKH Document 686 Filed 05/14/20 Page 1of1

Case 1:18-cr-00015-AKH Document 683 Filed 05/13/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT

 

Joseph Sabella,

Petitioner,

VS

United States of America,

Respondents

 

 

MOTION FOR REDUCTION OF SENTENCE AND/OR

COMPASSIONATE RELEASE PURSUANT TO 18 USC § 3582(c) (1) (B}

COMES NOW, Joseph Sabella, hereinafter known as petitioner, in pro se forma,

respectfully submits the above motion for Reduction of Sentence and/or

Compassionate Release under 18 USC 3582 (c)(1)(B) after Congress passed the First otep

Act (2018) and the recently enacted Cares Act (2020). Petitioner has currently served

si ™
almost one (1) year of his current sentence. Further, petitioner projected release date i

October 23, 2025. In support thereof petitioner avers as follows:

. t
1- On February 12, 2019, the defendant pleaded guilty, pursuant to the Plea Agreemen

to conspiracy to commit racketeering, in violation of Title 18, United States Code,

PSR ¥ 12). After grouping the offense levels of each Group pursuant to

Section 1962(d). (
1

 

 
